Exhibit 10.1
 
EXECUTION VERSION


AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment No. 5 to the Amended and Restated Credit Agreement, dated as of
March 24, 2010 (this “Amendment”), by and among U.S. Concrete, Inc., a Delaware
corporation (the “Borrower”) and the Lenders party hereto.


Preliminary Statements


Capitalized terms defined in the Credit Agreement (as defined below) and not
otherwise defined in this Amendment are used herein as therein defined.


The Borrower, the Lenders, the Issuers, Citicorp North America, Inc., as agent
for the Lenders and the Issuers and as agent for the Secured Parties under the
Collateral Documents (in such capacity, the “Administrative Agent”), Bank of
America, N.A., in its capacity as syndication agent for the Lenders and the
Issuers (the “Syndication Agent”) and JPMorgan Chase Bank, N.A., in its capacity
as documentation agent for the Lenders and the Issuers (the “Documentation
Agent”) are parties to that certain Amended and Restated Credit Agreement dated
as of June 30, 2006 (as the same has been amended by Amendment No. 1 dated March
1, 2007, Amendment No. 2 dated November 6, 2007, Amendment No. 3 dated July 11,
2008 and Amendment No. 4 dated February 19, 2010, and has been otherwise
amended, supplemented or modified from time to time, the “Credit Agreement”).


The Borrower has requested that the Lenders agree to amend certain provisions of
the Credit Agreement as more fully set forth herein.


The parties hereto agree to amend the Credit Agreement subject to the conditions
set forth herein.


SECTION 1.                                Amendments. Subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement is hereby amended as follows:


(a)                 Section 1.1(Defined Terms) is hereby amended as follows:
 
(i)           by adding thereto in the appropriate alphabetical order the
following definitions:


“Fifth Amendment” means that certain Amendment No. 5 to this Agreement, dated as
of March 24, 2010.


“Fifth Amendment Effective Date” means March 24, 2010.


“Mortgage” has the meaning specified in the Fifth Amendment.


“Quarry” means the aggregates quarry owned by Eastern Concrete Materials, Inc.
(“EMI”) located in Hamburg, New Jersey and any equipment or other assets of EMI
used in the operation of such quarry in the ordinary course of business and
consistent with past practice, together with any proceeds and products of any of
the foregoing (including Accounts and intangible assets pertaining thereto).



--------------------------------------------------------------------------------


 
(ii)           by amending and restating the definition of “Applicable Amount”
in its entirety as follows:
“Applicable Amount” means, (i) from and after the Fifth Amendment Effective Date
until the earlier to occur of (A) April 30, 2010 and (B) the Borrower making the
interest payment (or any portion thereof) due on April 1, 2010 (or giving any
notice of its intent to make such a payment) with respect to the New Notes,
$1,500,000 and (ii) thereafter, $25,000,000.


(iii)           by amending and restating the definition of “Applicable Margin”
in its entirety as follows:
“Applicable Margin” means, with respect to Revolving Loans maintained as (i)
Base Rate Loans, a rate equal to 4.25% per annum and (ii) Eurodollar Rate Loans,
a rate equal to 5.25% per annum.
 
(iv)           by amending the definition of “Base Rate” adding the following
proviso to the end thereof:


;provided that notwithstanding the foregoing, in no event shall the Base Rate be
less than 3.00% per annum.


(v)           by amending and restating the definition of “Collateral Documents”
in its entirety as follows:


“Collateral Documents” means the Pledge and Security Agreement, the Deposit
Account Control Agreements, the Securities Account Control Agreements, the
Mortgages and any other document executed and delivered by a Loan Party granting
a Lien on any of its property to secure payment of the Secured Obligations.
 
(vi)           by amending the definition of “Eurodollar Rate” by adding the
following proviso to the end thereof:


;provided that notwithstanding the foregoing, in no event shall the Eurodollar
Rate be less than 2.00% per annum.


(vii)           by amending and restating the definition of “Excluded
Collateral” in its entirety as follows:


“Excluded Collateral means (a) the equity interests of the Excluded Joint
Venture (the “Excluded Equity”), (b) the assets owned by the Excluded Joint
Venture (the “Excluded JV Assets”), (c) any real estate assets leased by the
Borrower and its Subsidiaries (the “Leasehold Interests”) and (d) any real
estate assets owned by the Borrower and its Subsidiaries with a net book value
of less than $100,000.
 
(viii)           by amending and restating the final sentence of the definition
of “Revolving Credit Commitment” in its entirety as follows:
 
The aggregate amount of the Revolving Credit Commitments as of the Fifth
Amendment Effective Date is $60,000,000.
 
2

--------------------------------------------------------------------------------


 
(b)                 Section 2.10(c) (Interest) is hereby amended by adding the
following proviso at the end of the first sentence thereof:


(the “Default Rate”), provided, that for so long as such Event of Default shall
be continuing, the Default Rate shall increase by an additional 1.0% at the end
of each successive 30-day period.


(c)                 Section 7.11(b) (Additional Collateral and Guaranties) is
hereby amended by adding at the end of the proviso in the eleventh line thereof
“except to the extent required by the Fifth Amendment”.


(d)                 Section 7.13 (Real Property) is hereby amended by deleting
the text of clause (b) thereof in its entirety and substituting the phrase
“Intentionally Omitted” therefor.


(e)                 Section 8.1(Indebtedness) is hereby amended by adding the
following new paragraph at the end thereof:


Notwithstanding anything herein to the contrary, the Borrower shall not, nor
shall it permit any of its Subsidiaries to, directly or indirectly create,
incur, assume or otherwise become directly or indirectly liable with respect to
any Indebtedness after the Fifth Amendment Effective Date, except (i) as
permitted with the consent of the Requisite Lenders, (ii) Indebtedness permitted
pursuant to clauses (a) and (g) above, (iii) unsecured Indebtedness resulting
from the conversion of trade payables and (iv) other Indebtedness incurred in
the ordinary course of business in an aggregate principal amount not to exceed
$1,000,000.
 
SECTION 2.                                Conditions to Effectiveness. This
Amendment shall become effective on the date when each of the following
conditions precedent have first been satisfied or waived in writing by the
Requisite Lenders (the “Effective Date”):


(a)                 Certain Documents. The Lenders shall have received
counterparts of each of the following, each dated the Effective Date (unless
otherwise agreed by the Requisite Lenders), in form and substance reasonably
satisfactory to the Requisite Lenders:
 
(i)           this Amendment executed by the Borrower and the Requisite Lenders;
 
(ii)           a consent and reaffirmation in respect of this Amendment in the
form attached hereto, executed by each Guarantor;
 
(iii)           a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (A) the names and true signatures of each officer of such
Loan Party that has been authorized to execute and deliver this Amendment and/or
the attached Reaffirmation and Consent of Guarantors or other document required
hereunder to be executed by or on behalf of such Loan Party and (B) the
resolutions of such Loan Party’s Board of Directors (or equivalent governing
body) approving and authorizing the execution, delivery and performance of this
Amendment and/or the attached Reaffirmation and Consent of Guarantors and the
other documents required hereunder to be executed by or on behalf of such Loan
Party; and
 
(iv)            a certificate from a Responsible Officer of the Borrower
certifying that the representations and warranties set forth in Section 6 of
this Amendment are true and correct in all material respects as of the Effective
Date.
 
3

--------------------------------------------------------------------------------




(b)                 Certain Collateral Documents.  The Lenders shall have
received counterparts of each of the following, each dated on or before the
Effective Date, in form and substance reasonably satisfactory to the Requisite
Lenders:
 
(i)           a mortgage, deed of trust or other applicable real estate security
document with respect to the Quarry and each other Real Property owned by a Loan
Party with a net book value equal to or greater than $100,000 including, without
limitation, those properties listed on Schedule II hereto (each such other Real
Property, a “Specified Real Property”) (such mortgages, deeds of trust and other
real estate security documents being collectively referred to herein as the
“Mortgages”);
 
(ii)           an opinion of counsel in the state in which the Mortgage for the
Quarry is to be recorded;
 
(iii)            for the Quarry (x) a mortgagee’s title policy (or policies) or
marked-up unconditional binder (or binders) for such insurance (a “Mortgagee’s
Title Insurance Policy”), which shall (A) be issued at ordinary rates, (B)
insure that the Lien granted pursuant to the Mortgage insured thereby creates a
valid first Lien on the Quarry free and clear of all defects and encumbrances,
except for Customary Permitted Liens, (C) name the Administrative Agent for the
benefit of the Secured Parties as the insured thereunder, (D) be in the form of
the ALTA Loan Policy – 2006 (or equivalent policies), (E) contain the
appropriate endorsements and (F) be issued by one or more national title
insurance companies (including any such title companies acting as co-insurers or
reinsurers) and (y) a copy of all documents referred to, or listed as exceptions
to title, in such title policy (or policies);
 
(iv)           for the Quarry, evidence that all premiums in respect of each
Mortgagee’s Title Insurance Policy, all recording fees and stamp, documentary,
intangible or mortgage taxes, if any, in connection with the Mortgage have been
paid or delivered to the title company to pay;
 
(v)           for the Quarry and each Specified Real Property, a certification
from the Federal Emergency Management Agency as to whether such Real Property is
located in a floodplain;
 
(vi)           if available and in possession of the Borrower, a Phase I
environmental report with respect to the Quarry and each parcel of Specified
Real Property, showing no material condition of environmental concern;
 
(vii)           if available and in possession of the Borrower, a survey with
respect to the Quarry and each parcel of Specified Real Property; and
 
(viii)           such other agreements, documents and instruments as the
Requisite Lenders deem reasonably necessary to create, register or otherwise
perfect, maintain, evidence the existence, substance, form or validity of, or
enforce a valid and enforceable first priority Lien on the Quarry and each
parcel of Specified Real Property in favor of the Administrative Agent for the
benefit of the Secured Parties (or in favor of such other trustee as may be
required under local law) subject only to Customary Permitted Liens.
 
Notwithstanding anything herein to the contrary, the conditions specified in
this Section 2 shall be deemed satisfied upon acceptance of this Amendment by
the Requisite Lenders.


4

--------------------------------------------------------------------------------


 
SECTION 3.                                Additional Covenants.


(a)                 After the Effective Date, and prior to the earlier of (x)
April 30, 2010 and (y) the occurrence of an Event of Default, the Lenders agree
(on a several and not joint basis) to use their commercially reasonable efforts
not to incur any costs or expenses associated with any financial advisor in
connection with the matters and transactions contemplated by the terms and
conditions of the Credit Agreement (including this Amendment);
 
(b)                 No later than March 31, 2010 (unless otherwise agreed by the
Requisite Lenders), the Lenders shall have received an opinion of counsel in
each state in which the Mortgages for the Specified Real Properties are to be
recorded in form and substance reasonably satisfactory to the Requisite Lenders;
 
(c)                 Notwithstanding anything to the contrary in the Credit
Agreement, the Lenders agree not to exercise any right of set-off against any
Loan Party without the prior written consent of the Requisite Lenders; and
 
(d)                 Within 30 days following the Effective Date (unless
otherwise agreed by the Requisite Lenders), the Lenders shall have received
counterparts of each of the following in form and substance reasonably
satisfactory to the Requisite Lenders:
 
(i)           for each Specified Real Property with a net book value equal to or
greater than $700,000 (x) a Mortgagee’s Title Insurance Policy, which shall (A)
be issued at ordinary rates, (B) insure that the Lien granted pursuant to the
Mortgage insured thereby creates a valid first Lien on such parcel of Specified
Real Property free and clear of all defects and encumbrances, except for
Customary Permitted Liens, (C) name the Administrative Agent for the benefit of
the Secured Parties as the insured thereunder, (D) be in the form of the ALTA
Loan Policy – 2006 (or equivalent policies), (E) contain the appropriate
endorsements and (F) be issued by one or more national title insurance companies
(including any such title companies acting as co-insurers or reinsurers) and (y)
a copy of all documents referred to, or listed as exceptions to title, in such
title policy (or policies); and
 
(ii)           for each Specified Real Property with a net book value equal to
or greater than $700,000, evidence that all premiums in respect of each
Mortgagee’s Title Insurance Policy, all recording fees and stamp, documentary,
intangible or mortgage taxes, if any, in connection with the Mortgage have been
paid.
 
SECTION 4.                                Construction with the Loan Documents.


(a)                  On and after the Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended and
waived hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. The table of contents, signature
pages and list of Exhibits and Schedules of the Credit Agreement shall be deemed
modified to reflect the changes made by this Amendment.
 
(b)                 Except as expressly amended or waived hereby, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed,
including the respective guarantees and security interests granted pursuant to
the respective Loan Documents.
 
5

--------------------------------------------------------------------------------


 
(c)                 The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lenders, the Issuers, or the Agents under any of
the Loan Documents, nor constitute a waiver or amendment of any provision of any
of the Loan Documents or for any purpose except as expressly set forth herein.
 
(d)                 This Amendment is a Loan Document.
 
(e)                 This Amendment shall not extinguish, discharge or release
the Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof. The Credit Agreement and each of the other Loan Documents
shall remain in full force and effect, except as modified or waived hereby in
connection herewith.
 
SECTION 5.                                 Governing Law. This Amendment is
governed by, and shall be construed in accordance with, the law of the State of
New York.


SECTION 6.                                Representations and Warranties. The
Borrower hereby represents and warrants that on the Effective Date:




(a)                 Each of the representations and warranties made by it in the
Credit Agreement, as amended and waived hereby, and the other Loan Documents to
which it is a party, are true and correct in all material respects on and as of
the date hereof (other than representations and warranties in any such Loan
Document which expressly speak as of a specific date, which shall have been true
and correct in all material respects as of such specific date) and no Default or
Event of Default has occurred and is continuing as of the date hereof.


(b)                 This Amendment has been duly executed and delivered by each
Loan Party party thereto and constitutes a legal, valid and binding obligation
of such Loan Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(c)                 Execution and delivery by the Borrower of this Amendment,
and consummation of the transactions contemplated hereby and thereby, (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will not violate the Constituent
Documents of any Loan Party, (iii) will not violate any Requirement of Law, (iv)
conflict with or result in the breach of, or constitute a default under, or
result in or permit the termination or acceleration of, any Related Document or
any other material Contractual Obligation of the Borrower or any of its
Subsidiaries, and (v) will not result in the creation or imposition of any Lien
on any property of any Loan Party, except Liens created by the Loan Documents or
otherwise permitted by Section 8.2 of the Credit Agreement.
 
SECTION 7.                                Execution in Counterparts. This
Amendment may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are attached to
the same document. Delivery of an executed counterpart by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.


SECTION 8.                                Updated Schedule I (Commitments). The
parties hereto agree that (i) Schedule I (Commitments) attached hereto reflects
the Revolving Credit Commitments as of the Fifth Amendment Effective Date and
(ii) the aggregate amount of the Revolving Credit Commitments on the Fifth
Amendment Effective Date is $60,000,000.


6

--------------------------------------------------------------------------------


 
SECTION 9.                                Release. In further consideration of
the Lenders’ execution of this Amendment, the Borrower unconditionally and
irrevocably acquits and fully forever releases and discharges each Lender, each
Issuer, the Administrative Agent, the Syndication Agent, the Documentation Agent
and all affiliates, partners, subsidiaries, officers, employees, agents,
attorneys, principals, directors and shareholders of such Persons, and their
respective heirs, legal representatives, successors and assigns (collectively,
the “Releasees”) from any and all claims, demands, causes of action,
obligations, remedies, suits, damages and liabilities of any nature whatsoever,
whether now known, suspected or claimed, whether arising under common law, in
equity or under statute, which the Borrower ever had or now has against any of
the Releasees (a) which may have arisen at any time prior to the date hereof and
(b) which were in any manner related to this Amendment, the Credit Agreement,
any other applicable Loan Document or related documents, instruments or
agreements or the enforcement or attempted or threatened enforcement by any of
the Releasees of any of their respective rights, remedies or recourse related
thereto (collectively, the “Released Claims”). The Borrower covenants and agrees
never to commence, voluntarily aid in any way, prosecute or cause to be
commenced or prosecuted against any of the Releasees any action or other
proceeding based upon any of the Released Claims.


SECTION 10.                                Perfection of Additional
Collateral.  The parties hereto acknowledge that perfection of the
Administrative Agent's Lien in certain Collateral, including, without
limitation, real property and improvements thereto, is ongoing, but the Borrower
and the other Loan Parties continue to execute such documents, agreements and
instruments in connection therewith in accordance with Sections 7.11 and 7.13 of
the Credit Agreement (as modified by this Amendment) and the other Loan
Documents.  The Borrower agrees that any perfection of Liens described in the
preceding sentence that occurs between the date hereof and April 30, 2010 is
intended to have occurred substantially contemporaneously with the Fifth
Amendment Effective Date.


[Signature Pages Follow]


7

--------------------------------------------------------------------------------




              IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.



  U.S. CONCRETE, INC., as Borrower          
 
By:
/s/ Robert D. Hardy       Name: Robert D. Hardy       Title: Executive Vice
President and Chief Financial Officer          


 
8

--------------------------------------------------------------------------------


 



  JPMORGAN CHASE BANK, N.A., as Documentation Agent and Lender          
 
By:
/s/ Thomas Vertin       Name: Thomas Vertin       Title: Senior Vice President  
       


9

--------------------------------------------------------------------------------







  CITICORP NORTH AMERICA, INC.          
 
By:
/s/ Matthew Paquin       Name: Matthew Paquin       Title: Vice President and
Director          



10

--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.
         
 
By:
/s/ John Todd       Name: John Todd       Title: Executive Vice President      
   

 
 
11

--------------------------------------------------------------------------------







 
BRANCH BANKING & TRUST CO.
         
 
By:
/s/ Cory Boyte       Name: Cory Boyte       Title: Senior Vice President        
 

 
 
12

--------------------------------------------------------------------------------


 



 
CAPITAL ONE, N.A.
         
 
By:
/s/ Emily Lapse       Name: Emily Lapse       Title: Vice President          

 
 
13

--------------------------------------------------------------------------------


 



 
COMERICA BANK
         
 
By:
/s/ Sarah R. Miller       Name: Sarah R. Miller       Title: Vice President    
     

 
14

--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION OF GUARANTORS


Dated as of March 24, 2010




Each of the undersigned, as a Guarantor under the Guaranty, dated as of March
12, 2004 (the “Guaranty”), and as a Loan Party under each Collateral Document to
which it is a party, hereby consents to that certain Amendment No. 5 to the
Amended and Restated Credit Agreement dated as of the date hereof and to which
this consent and reaffirmation is attached (the “Amendment”) and hereby confirms
and agrees that, notwithstanding the effectiveness of the Amendment, the
Guaranty and all Liens granted by it pursuant to the Collateral Documents are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of the
Amendment, each reference in the Guaranty and such Collateral Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by the Amendment.


[Signature Pages Follow]
 
 
15

--------------------------------------------------------------------------------


 

 
ALBERTA INVESTMENTS, INC.
 
ALLIANCE HAULERS, INC.
 
AMERICAN CONCRETE PRODUCTS, INC.
 
ATLAS REDI-MIX, LLC
 
ATLAS-TUCK CONCRETE, INC.
 
BEALL CONCRETE ENTERPRISES, LLC
 
BEALL INDUSTRIES, INC.
 
BEALL MANAGEMENT, INC.
 
BUILDERS’ REDI-MIX, LLC
 
BWB, INC. OF MICHIGAN
 
CENTRAL CONCRETE SUPPLY CO., INC.
 
CENTRAL PRECAST CONCRETE, INC.
 
HAMBURG QUARRY LIMITED LIABILITY COMPANY
 
INGRAM CONCRETE, LLC
 
MG, LLC
 
REDI-MIX CONCRETE, L.P.
 
REDI-MIX GP, LLC
 
REDI-MIX, LLC
 
SAN DIEGO PRECAST CONCRETE, INC.
 
SIERRA PRECAST, INC.
 
SMITH PRE-CAST, INC.
 
SUPERIOR CONCRETE MATERIALS, INC.
 
U.S. CONCRETE ON-SITE, INC.
 
USC MANAGEMENT CO., LLC
 
USC PAYROLL, INC.
 
USC TECHNOLOGIES, INC.
           

 

             
 
By:
/s/ Curt M. Lindeman       Name: Curt M. Lindeman       Title: Vice President
and Secretary          

 

 
KURTZ GRAVEL COMPANY
SUPERIOR HOLDINGS, INC.
TITAN CONCRETE INDUSTRIES, INC.
         
 
By:
/s/ Robert D. Hardy       Name: Robert D. Hardy       Title: Vice President and
Secretary          

 

 
BRECKENRIDGE READY MIX, INC.
         
 
By:
/s/ Robert D. Hardy       Name: Robert D. Hardy       Title: Vice President    
     

 
16

--------------------------------------------------------------------------------


 

  RIVERSIDE MATERIALS, LLC          
 
By:
/s/ Robert D. Hardy       Name: Robert D. Hardy       Title: Vice President    
     

 

  EASTERN CONCRETE MATERIALS, INC.          
 
By:
/s/ Robert D. Hardy       Name: Robert D. Hardy       Title: President and
Secretary          

 

  LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC
MASTER MIX CONCRETE, LLC
MASTER MIX, LLC
NYC CONCRETE MATERIALS, LLC
PEBBLE LANE ASSOCIATES, LLC
         
 
By:
/s/ Curt M. Lindeman       Name: Curt M. Lindeman       Title: President and
Secretary          

                                                                

  CONCRETE XXXIII ACQUISITION, INC.
CONCRETE XXXIV ACQUISITION, INC.
CONCRETE XXXV ACQUISITION, INC.
CONCRETE XXXVI ACQUISITION, INC.
         
 
By:
/s/ Curt M. Lindeman       Name: Curt M. Lindeman       Title: President and
Secretary          

 
CONCRETE ACQUISITION III, LLC
CONCRETE ACQUISITION IV, LLC
CONCRETE ACQUISITION V, LLC
CONCRETE ACQUISITION VI, LLC
         
 
By:
/s/ Curt M. Lindeman       Name: Curt M. Lindeman       Title: President        
 

 
 
17

--------------------------------------------------------------------------------


 

       

 
USC ATLANTIC, INC.
         
 
By:
/s/ Sean M. Gore       Name: Sean M. Gore       Title: Vice President and
Secretary          

 
 

       

  USC MICHIGAN, INC.          
 
By:
/s/ Michael W. Harlan       Name: Michael W. Harlan       Title: Vice President
and Secretary          

 
